DETAILED ACTION
Claims 3-7, 9-16, 18 and 21-30 are under current consideration. See below for new rejections in view of the claim amendments or the finding of new art.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2021 has been entered.
Claim Objections
Claim 25 is objected to because of the following informalities:  the claim ends with a “.\” instead of a ---.---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112, para. 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both claims are directed to a buffered solution which consists of various components; however, the claims fail to indicate that a buffer is a component in the solution. Appropriate correction is necessary. 
Claim Rejections - 35 USC § 112, para. 1, Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-7, 9-16, 18 and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Enablement is considered in view of the Wands factors.
Nature of the invention. The claims are directed to (in part): a liquid pharmaceutical composition wherein the composition consists of: 70-150 mg/ml 
See claims 27 and 30 for being directed to a buffered solution consisting of adalimumab; mannitol; tonicifier; surfactant and water; wherein the surfactant is polysorbate 20; the pH is between 5.1 and 5.3; an osmolatity between 260 and 320 mOsm/kg; and an ionic strength in the range of 25 mM -100 mM; see claim 27 for molar ratios provided in b-d and claim 30 for molar ratios provided in c-d.
Scope of the invention. The claims are not limited in view of any specific tonicifier or buffer and are directed to a plurality of different compositions. 
Claims 27 and 30 do not provide a concentration value for any of the components. Instead, the claims are directed to a molar ratio value of a chemical reaction.
State of the prior art. See Manning (20140186361-see attached form 892) for teaching a formulation of adalimumab, further comprising mannitol, polysorbate 20, salt, a pH of about 5, and is isotonic with serum; see para. 13, 93 and 290.
See Shire et al. (2004-see attached form 892). Shire reviews the challenges in the development of high protein concentration formulations; see whole document. The author notes that the development of high protein concentration formulations results in several manufacturing, stability, analytical and delivery challenges; see abstract. See p. 1390 discussing the challenges of achieving the required protein concentration in solution, including the dependence of protein solubility on ionic strength, salt form, pH, etc. The author discusses stability considerations on p. 1393, including various chemical reactions, such as deamidation, and aggregation, the primary degradation pathway in high concentration protein formulations. 
Working examples. The working examples do not enable the full scope of different compositions as so broadly claimed. For example, the examples do not cover all possible concentration ranges for each ingredient as claimed or the use of any tonicifier or buffer system.
Guidance in the specification. There is none.
Predictability of the art. As noted above, Shire discusses the various challenges in achieving a high protein formulation.
Amount of experimentation necessary. Much undue experimentation would be necessary to determine the most optimal concentration ranges for all the ingredients, a specific tonicifier and buffer system for the wide scope of compositions as claimed, and to consider different properties of the compositions, including both solubility and stability issues for use.
Given the discussion above, it would require undue experimentation for the ordinary artisan to prepare the full scope of the compositions as claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-7, 9-16, 18 and 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US 2014/0186361-see attached form 892).
The claims are directed to (in part): a liquid pharmaceutical composition wherein the composition consists of: 70-150 mg/ml adalimumab; 2-10 mM buffer system; 150-210 mM mannitol; 0.05-1.5 mg/ml polysorbate, 40-60 mM additional tonicifier; and water; wherein the composition has a pH between 5.1 and 5.3 and an osmolality between 260 and 320 mOsm/kg; see claim 18.
See claims 27 and 30 for being directed to a buffered solution consisting of adalimumab; mannitol; tonicifier; surfactant and water; wherein the surfactant is polysorbate 20; the pH is between 5.1 and 5.3; an osmolatity between 260 and 320 
	Manning teaches aqueous pharmaceutical adalimumab compositions suitable for long-term storage; see abstract. See para. 20 which teaches a formulation consisting of adalimumab (20 to 150 mg/ml); a histidine buffer (50 mM, pKa value is less than 10, see claims 9 and 22); glycine (up to 300 mM); mannitol (claims 12 and 18) and, polysorbate 80 in the range of 0.01 to 0.2 wt %. Manning teaches that 100 mM NaCl may be present in the formulation; see para. 20 and claims 10, 11, 18 and 26-27. See at least para. 63 and 321 which teaches that the disclosed formulations include water (claims 18 and 27) and para.105 wherein adalimumab is present in a composition at a concentration of 50 mg/ml. Para. 21 teaches that polyol may be present up to 300 mM (claims 12 and 13).  
	Manning teaches that the pH of the composition is from 5 to 5.5 and more preferably at 5.2 to 5.4; see para. 117 and various Examples of formulations with a pH 5.2 as well as claims 18 and 21.
	See para. 93 which teaches that different polysorbates may be used as a surfactant, including polysorbate 20 (claims 14, 18, 23 and 27). 
	See para. 290-291 which discloses that the osmolality of the formulations is from 180 to 420 mOsm and that the osmolality can be altered as specific conditions require. Para. 290 teaches that it is generally preferred for the composition to be isotonic with serum; see claims 3, 18 and 22. 
	See para. 106 and 272 which teaches that 5 mM to 50 mM buffer may be used and an example in which 10 mM buffer is present in a formulation; see instant claims 7 and 18 for the amount of a structurally undefined buffer system in the composition.

	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify various parameters of the formulations taught by Manning, such as adjust the concentrations of buffers or modify osmolality. One would have been motivated to do so for the advantage of enhancing long term stability of the formulation or minimizing discomfort to the patient upon administration.
It would have been obvious for one of ordinary skill in the art at the time of the invention to use substitute a surfactant for another known surfactant of the prior art. One would have been motivated to use different surfactants in determining which surfactants would lead to the most optimal properties of the formulations, including enhancing long-term stability of the formulation or minimizing discomfort to the patient upon administration.
	There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the teachings of Manning; modifying different parameters for optimizing results is commonly practiced in the art.
	The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
	Note that the limitation describing the adjustment of pH of claim 4 is considered a product-by-process limitation. 
Double Patenting
Claims 3-7, 9-16, 18 and 21-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-45 of copending Application No. 16/584418 (20200155677) in view of Manning (US 2014/0186361). Both sets of claims are directed to: a composition comprising adalimumab, a buffer, mannitol (or other sugar stabilizer), a surfactant including polysorbate 20 with a pH between 5.0 and 6.7. Manning is cited for teaching that different suitable buffers can be used, including a histidine buffer, mannitol may be used as the sugar stabilizer and polysorbate 20 may be used as the surfactant; see whole document, including para. 20 and 93.
This is a provisional nonstatutory double patenting rejection.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648